COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

         ORDER AND NOTICE OF INTENT TO DISMISS FOR WANT OF PROSECUTION

Appellate case name:        Vozarron, Inc. v. Harris County Appraisal District

Appellate case number:      01-16-00224-CV

Trial court case number:    2009-57592

Trial court:                164th District Court of Harris County

       On May 23, 2016, appellant, Vozarron, Inc., filed an affidavit of indigence in this
Court for the appellate filing and clerk’s record fee purposes and stated, among other
things, that the reporter’s record is unnecessary. See TEX. R. APP. P. 37.3(c)(1). The
Clerk of this Court requested that the trial clerk file an indigent clerk’s record. On July 6,
2016, the indigent clerk’s record was filed in this Court attaching, among other
documents, the trial court’s order, signed on June 21, 2016, sustaining the district clerk’s
contest to appellant’s affidavit of indigence. See TEX. R. APP. P. 20.1(e)(1), (i)(4).
       A party claiming indigence for appellate costs may seek review of a trial court’s
order sustaining a contest to its affidavit of indigence by filing a motion challenging the
order, within 10 days of that order, in the appellate court. See TEX. R. APP. P. 20.1(j)(1),
(2). Here, because appellant failed to timely file such a motion, the Clerk of this Court is
directed to mark appellant not indigent for purposes of appellate costs. See id. 20.1(j)(2).
        Accordingly, because appellant has not established indigence, it is ORDERED
that appellant pay the filing fee and pay, or arrange to pay, the clerk’s record fee to the
trial clerk and file evidence with the Clerk of this Court of those payment arrangements
within 30 days of the date of this order, or this appeal may be dismissed without
further notice. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c).
       It is so ORDERED.

Judge’s signature: /s/ Laura Higley
                  X Acting individually                                Acting for the Court

Date: July 14, 2016